Aaron J. Johnson

Plaintiff, pro se

646 West 500 North
Telephone: (202) 819-3814

Email: pentasys@msn.corn

 

Z§i¢ litig-ill -“'5 iii its 1333

 

 

lN THE UN|TED STATES D|STR|CT COURT

lN AND FOR THE D|STR|CT OF UTAH, CENTRAL D|STR|CT

 

AARON J. JOHNSON

PLA|NTIFF,
VS.

SALT LAKE C|TY, a municipal corporation;
Jackie Biskupski, individually and as l\/|ayor;
lV|argaret Plane, individually and as Lega|
Director; Erin lVlendenhall, individually and as
5th District City Councilor and Council Chair;
Chris Wharton, individually and as 3“" District
Councilor and Council Co-Chair; Brian Fulmer,
individually and as assistant to Chris Wharton;
Ralph Becker, individually and as former Salt
Lake City |\/|ayor; Chris Burbank, individually
and as former Salt Lake City Chieic of Police;
Stan Penfold, individually and as former 3rel
District Councilor,' Yolanda Francisco-Nez,
individually and as director for Salt Lake City
l\/layor's Office of Diversity & Human Rights`;
|Vlathew Rojas, individually and as Director of
Communications for the |\/layor's Office;

and DOES 1 THROUGH 10

DEFENDANTS

 

PLA|NT|FF'S l\/lOTlON TO STR|KE DEFENDANTS
NOT|CE OF SUPPLEl\/lENTAL AUTHORITY
[ECF NO. 45]

Case NO. 2:18-CV-OO467-TS

JUDGE TED STEWART
l\/lAG|STRATE BROOKE C. WE'LLS

 

Table of Contents

lNTRODUCTlON ......................................................................................................................................... 3
THE COURT SHOULD STR|KE DEFENDANTS NOT|CE OF SUPPLE|V|ENTAL AUTHOR|TY ........................... 3

DEFENDANT'S NOT|CE lS DEFECT|VE AND lF SO - SEEKS FRCP 11 SANCT|ONS IN lVllSCHARACTER|Z|NG
THE RECOMENDAT|ONS OF A 10TH C|RCUIT lVlAG|STRATE AS C|TED ...................................................... 4

lNTRODUCT|ON

Pursuant to FRCP 12(f), Plaintiff respectfully moves the court to strike Defendant's Notice
of Supplemental Authority (ECF No. 45) as both improper and failing to provide an authority
pursuant the Rules of Civil Procedure. Defendants cited ruling and recommendation are not

”Authority".

Defendant's Notice is also improper and should be stricken as Defendants have attempted to
mischaracterize a citation of a” ruling and recommendation" as authority that had not been adopted by a
court nor ruled on under the Uniform adoption of the Rules of Civil Procedure. The ”authority" is a report
in question contains findings that are based on an incomplete record, relies upon lack ofadoption or ruling
or adjudication and, remains issued Without affording any hearing or other hint of the requisite procedural

protections as due process.

Defendant's KNOW|NGLY seek to improperly nor dishonestly advise this court of a non-binding
and non-precedentia| citation they cite as an ”authority" in (ECF No. 45) -- Which defendants also failed to

provide the court as an exhibit Within their filing under FRCP 7.

THE COURT SHOULD STR|KE DEFENDANTS NOT|CE OF SUPPLE|V|ENTAL AUTHOR|TY

Notices of authority provide controlling case law after proper adjudication in Which a citation

citing precedent is a result of adjudication.

Defendant's Notice fails to provide any controlling case law and misleads the court in a citation
lacking adjudication General Elec. Co. v. Latin Americcm /mports, S.A., 187 F.Supp.2d 749, n. 1 (W.D. Ky.
2001) (exp|aining that a notice ofsupplementa| authority ”When utilized for the purpose ofsupp|ementing

argument on pending motions, should be used sparingly and for neW, controlling case |aW. . . .");

Defendants have improperly introduced a non-precedential recommendation and ruling
that has not been adiudicated, nor adopted by the court, and in which these defendants have

knowingly mischaracterized magistrate Pead's Ruing and Recommendations!

Defendants mischaracterize the Ru|ing and Recommendation cited as ”Supplementary
Authority" as fatally defective for several reasons - additional to being improperly filed,

misleading and inaccurate before the court,

(1) Defendants have improperly attempted to supplement their Rule 8 motion to dismiss;

(2) The cited ”Ruling and Recommendations" are merely unadopted, NON-adjudicated
recommendations which were never the subject of due process objection nor
adoption by any court;

(3) The statements made in (ECF No. 45) in support of this filing are demonstrable
misrepresentations of fact and quite frankly - are a knowing disservice to both this
court and too |\/|agistrate Pead's unadopted recommendations Pead's
recommendations are based entirely on a separate and different set of legal

arguments, counts and Rule 8 claims!

DEFENDANT'S NOT|CE |S DEFECT|VE AND lF SO - SEEKS FRCP 11 SANCT|ONS lN
l\/llSCHARACTER|Z|NG THE RECOl\/lENDATlONS OF A 10TH C|RCU|T |\/lAG|STRATE AS C|TED
Defendants Notice is defective for other reasons. Defendants have cited ”Authority",
much like a Special master reports that are only advisory until they are acted upon by a court.
Un/`ted States v. Raddatz, 447 U.S. 667, 683 n.11 (1980); Basev v. Ga//agher, 87 US. 670, 680
(1874); United $tates v. M/'crosoft Corp., 147 F.3d 935, 955 (D.C. Cir. 1998) ("a special master's
findings and conclusions are always advisory") (emphasis in original).

4

Thus, Defendant's citation of ”authority" is not a binding nor precedential judicial opinion,

memorandum, or order, and it is not proper to cite it in a notice of supplemental authority.

P|aintiffs are attempting to have the Court attach weight to a recommendation that,

under the |aw, is of no effect - and have misled the court on its findings.

Defendant's misled the court with respect to Pead's recommendations1 to trial Judge

She|by - recommending that Plaintiff be allowed FRCP 15 amendment as...,

(1) ”because it is not clear at this time whether P/aint/'ff can cure the defects in is
complaint related to his official capacity claims, it would be improper to recommend
dismissal without giving him an opportunity to amend on this limited bases" R. & R.,
(Case No. 2:18-cv-29-RlS-DBP, Feb. 1, 2019, ECF No. 96 pp. 22, 23)

(2) ”The court recommends granting the legislative and defendants motion in part and
DENY/NG the motions in part (ECF No. 58, ECF No. 59) In so dolng, the court
recommends...a/lowing the remaining official capacity claims to survive for the
purpose of amendment”. (Case No. 2:18-cv-29-RJS-DBP, Feb. 1, 2019, ECF No. 96 pp.
28)

(3) |\/|agistrate Pead also cited Plaintiff's notice of abrogation of 11th amendment
immunity against state actors as “[a] judgement [sic] from this court in determination
of Utah’s 11th amendment status of immunity as it is applied to the receipt of any
federal funds known to waive any sovereign immunity claims as a condition of
receiving federalfunds" (Case No. 2:18-cv-29-RJS-DBP, Feb. 1, 2019, ECF No. 96 pp.

9,10)

 

1 R. & R., Case No. 2:18-cv-29-RJS-DBP, Feb. 1, 2019, ECF No. 96

5

 

Plaintiffs' Notice ls Not "Supp|emental Authority". Notices of supplemental authority are
routinely used to advise or inform courts of judicial opinions or orders which have been
adjudicated; Defendants citation as misleading, and are not authorities such as statutes or

regulations, believed to be relevant to a proceeding in |itigation.

The use of a notice of supplemental authorities is prescribed in Federal Rule of Appel|ate

Procedure 28(j):

Citation of Supplemental Authorities. |f pertinent and significant authorities come
to a party's attention after the party's brief has been filed--or after oral argument
but before decision-~a party may promptly advise the circuit clerk by |etter, with
a copy to all other parties, setting forth the citations. The letter must state the
reasons for the supplemental citations, referring either to the page of the brief or
to a point argued ora||y. The body of the letter must not exceed 350 words. Any

response must be made promptly and must be similarly |imited.

A|though 28(j) applies to filings in appellate proceedings, the rule's language is nonetheless
instructive because it reflects and corroborates the plain meaning of the word ”authority" in the context

of legal proceedings.2

 

2 Reinforcing this common sense interpretation is Black's Law Dictionary definition of the word "authorities":
Citations to statutes, precedents, judicial decisions, and text-books of the law, made on the argument of questions
of law or the trial of causes before a court, in support of the legal positions contended for, or adduced to fortify
the opinion of a court or of a text writer upon any question. Authorities may be either primary (‘a, statutes, court
decisions, regulations), or secondary (s, Restatements, treatises).

6

Wherefore Plaintiff asks this court to strike DEFENDANTS' NOT|CE OF
SUPPLE|V|ENTAL AUTHOR|TY for each and every one of these defects as noted to this

court;

Tuesday, |\/|arch 5, 2019

%»W~y /W,…

Aaron Johnson

 

Plaintiff, Pro Se

CERT|FlC/-\TE OF l\/lAlLlNG

l certify that on Tuesday, l\/larch 5, 2019, l filed the foregoing PLA|NTIFF'S l\/lOTlON TO STR|KE
DEFENDANTS NOT|CE OF SUPPLE|V|ENTAL AUTHOR|TY [ECF No. 45]. l alSO Cel‘tify that a true and COrl‘eCt
copy of the foregoing was placed in outgoing US l\/lail, postage prepaid, to the following counsel
of record; and/or hand delivered to Salt Lake City Corporation legal department’s counsel of

record:

Salt Lake City Corporation
Legal Department / Catharine Brabson
451 South State Street

Salt Lake City, Utah 84111-3104

%M ….Q/ZVW\…_

Aaron Johnson

 

Plaintiff Pro Se

